DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 05/10/2021. 
The Examiner acknowledges the preliminary amendment filed on 08/12/2021. 
Claims 1-22 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 08/12/2021 are noted. 

Claim Objections
Claim 1 objected to because of the following informalities: line 5 is missing a semi-colon at the end of the limitation. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the personal electronic device" in 10.  There is insufficient antecedent basis for this limitation in the claim.

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18, and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0301188 A1 to Pecenik. 

Regarding Claim 18, Pecenik discloses a method for playing a socially distanced game in a casino, comprising: 
occupying a seat at a table in the casino (fig. 1, [0040] discloses gaming table system 2 includes at least a gaming table 4, multiple player seats 6, multiple player display/input systems 22); 
registering for the game with a personal electronic device (fig. 1, [0041]); 
witnessing play of the game, including use of physical game pieces by a table crew member, from the seat at the table (fig. 1, [0034], [0040]-[0042]); and 
participating in the game through the personal electronic device, without touching the  physical game pieces (fig. 1, [0009]-[0014], [0034], [0040]-[0041], [0053]-[0054] discloses a table top gaming system with card delivery to the gaming table and/or the display system of the independent player stations for view only purposes)(i.e. player does not touch the cards)). 

Regarding Claim 20, Pecenik discloses the method of claim 18, wherein participating in the game comprises placing a bet through the personal electronic device (fig. 1, [0053], [0065]). 

Regarding Claim 21,  Pecenik discloses the method of claim 20, wherein participating in the game further comprises making a play choice through the personal electronic device (fig. 1, [0040]-[0041], [0054] discloses player input system for making choices on the independent player position).  

Regarding Claim 22, Pecenik discloses the method of claim 18, further comprising: 
verifying that each player occupying a seat at the table: 
has registered for the game; 
has placed a bet ([0008], [0053]-[0054]); and/or 
.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9-13, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0301188 A1 to Pecenik in view of U.S. Patent Application Publication 2009/0017888 A1 to Kuhn et al. (hereinafter Kuhn).  

Regarding Claim 1, Pecenik discloses a touchless gaming system, comprising: 
a table at which a game is conducted by at least one table crew member (fig. 1, [0008], [0025], [0040] discloses a table game with a dealer); 
physical game pieces to be used by the table crew member while conducting the game (fig. 1, [0040], [0053]-[0054] discloses physical game cards can be deal to the table;  

at least one camera oriented to obtain images of the table and the physical game pieces on the table ([0048] discloses camera); 
a game processor that receives the images from the at least one camera, processes the images, generates an electronic signal corresponding to an electronic display of the game, transmits the electronic signal to the personal electronic device of each player occupying a seat of the plurality of seats, and executes a program that enables each player to use the personal electronic device to participate in the game at the table without physically contacting the physical game pieces (fig. 1, [0033], [0036], [0040]-[0041], [0046] discloses smart chip, through a reader in the delivery shoe 8 transmits the order of the playing cards to a processor (e.g., not shown but for example an under-table placed processor) which then transmits banker/player hands or individual player and dealer hands to display systems such as the player monitors 22, specific hand/card display areas 32 on the display screen 22, community display areas 12 and 14 and even large screen displays (not shown) behind the dealer position which is behind the areas 34a and 34b; [0012] discloses an automatic card randomization and delivery for view-only system); and 
a table screen visible to the table crew member to enable the table crew member to confirm (fig. 1, [0040] discloses dealer/pit crew display and input system 10; the dealer input/display screen 10 is shown with two distinct components, which may be either a combination of player display 38 and dealer display 36, or dealer display 38 and dealer input 36 sections):
the game processor is in communication with a player processor of the personal electronic device of each player ([0040]-[0041]); 
each player is registered for the game; and 
each bet placed by each player.  

However, Pecenik does not explicitly disclose each player being registered for the game; and each bet placed by each player.   In a related  and analogous invention, Kuhn discloses a gaming system with real playing cards and multiple player displays for virtual cards and betting images. Kuhn discloses confirming each player is registered for the game and each bet placed by each player ([0631] discloses the start of a new round of play is shown in block 1201.  Players are prompted to place their bets by either or both the dealer and/or the one or more of the displays of the presentation unit 1100.  At stage 1203 the players perform by placing their wagers, such as at betting zones 1120.  Block 1205 indicates the check by the dealer for all bets being in place.  If not then the program recycles to 1201 until the dealer hits the deal key as shown in block 1209.  The active players are registered into the game record at stage 1211 to 
record play of the game). 

Pecenik discloses a convertible gaming system that can be switched for different methods between fully automatic play with no live dealer and semi-automatic play with a live dealer and electronic wagering from player input controls.  The system may include a table top; multiple independent player input positions; and a processor.  Both an automatic card randomization and delivery for view-only system, and a semi-automatic system including communication link on the table top for engagement with a delivery shoe having or providing knowledge of playing card suit and rank for delivery to multiple independent player positions for use in a wagering event. Kuhn discloses a similar electronic gaming system with real playing cards and multiple player displays for virtual card and betting images.  The system allows real playing cards to be used in electronic gaming systems that provide multiple video displays for multiple live participants at a gaming table.  The system can post virtual images of the cards in play on the participant displays and can also display virtual bets, e.g., 

Regarding Claim 2, Pecenik in view of Kuhn discloses the touchless gaming system of claim 1, wherein the table screen further enables the table crew member to confirm: a play choice made by each player (Pecenik, [0040]-[0041]; Kuhn, [0631]).  

Regarding Claim 3, Pecenik in view of Kuhn discloses the touchless gaming system of claim 1, further comprising: a player registration system (Kuhn, [0631]).  

Regarding Claim 6, Pecenik in view of Kuhn discloses the touchless gaming system of claim 1, wherein the program executed by the processor enables each player occupying a seat of the plurality of seats to privately visualize at least one physical game piece of the physical game pieces (fig. 1, [0040]).  

Regarding Claim 9, Pecenik in view of Kuhn discloses the touchless gaming system of claim 1, wherein the physical game pieces comprise playing cards (Pecenik, fig. 1, [0008]-[0021], [0040]).  

Regarding Claim 10, Pecenik in view of Kuhn discloses the touchless gaming system of claim 9, wherein the table comprises a blackjack table (Pecenik, [0035]).  

Regarding Claim 11, Pecenik in view of Kuhn discloses the touchless gaming system of claim 9, wherein the table comprises a pai gow poker table (Pecenik, [0035]).  

Regarding Claim 12, Pecenik in view of Kuhn discloses the touchless gaming system of claim 9, wherein the table comprises a baccarat table (Pecenik, [0035]).  

Regarding Claim 13, Pecenik in view of Kuhn discloses the touchless gaming system of claim 1, wherein each seat of the plurality of seats is positioned at least six feet away from every other seat of the plurality of seats and at least six feet away from a position occupied by the at least one table crew member adjacent to the table (Pecenik, fig. 1).  

Regarding Claim 14, Pecenik discloses a gaming system within a casino, comprising: 
a plurality of gaming stations in the casino, each gaming station of the plurality of gaming stations enabling an individual to play a game (fig. 1, multiple player seats 6, [0040]-[0041]); 
a registration device at each gaming station of the plurality of gaming stations that communicates with a personal electronic device of an individual at the gaming station to enable the individual to register for the game (fig. 1, [0041] discloses player input system); and 
a game processor that enables the individual to play the game through the personal electronic device while positioned in proximity to the gaming station without physically contacting the gaming station (fig. 1, [0033], [0036], [0040]-[0041], [0046] discloses smart chip, through a reader in the delivery shoe 8 transmits the order of the playing cards to a processor (e.g., not shown but for example an under-table placed processor) which then transmits banker/player hands or individual player and dealer hands to display systems such as the player monitors 22, specific hand/card display areas 32 on 
receiving signals from the personal electronic device once the individual has used the personal electronic device to register for the game, the signals received by the game processor corresponding to: 
a bet placed by the individual through the personal electronic device ([0040]-[0041]); and 
a play choice made by the individual through the personal electronic device (fig. 1, [0040]-[0041]); and 
transmitting signals to the gaming station corresponding to: the bet placed by the individual; and the play choice made by the individual ([0040]-[0041], [0046]).  

However, Pecenik does not explicitly disclose: a registration device at each gaming station of the plurality of gaming stations that communicates with a personal electronic device of an individual at the gaming station to enable the individual to register for the game … a bet placed by the individual through the personal electronic device and transmitting signals to the gaming station corresponding to: the bet placed by the individual.  In a related and analogous invention, Kuhn discloses: a registration device at each gaming station of the plurality of gaming stations that communicates with a personal electronic device of an individual at the gaming station to enable the individual to register for the game … a bet placed by the individual through the personal electronic device and transmitting signals to the gaming station corresponding to: the bet placed by the individual ([0631] discloses the start of a new round of play is shown in block 1201.  Players are prompted to place their bets by either or both the dealer and/or the one or more of the displays of the presentation unit 1100.  At stage 1203 the 

Pecenik discloses a convertible gaming system that can be switched for different methods between fully automatic play with no live dealer and semi-automatic play with a live dealer and electronic wagering from player input controls.  The system may include a table top; multiple independent player input positions; and a processor.  Both an automatic card randomization and delivery for view-only system, and a semi-automatic system including communication link on the table top for engagement with a delivery shoe having or providing knowledge of playing card suit and rank for delivery to multiple independent player positions for use in a wagering event. Kuhn discloses a similar electronic gaming system with real playing cards and multiple player displays for virtual card and betting images.  The system allows real playing cards to be used in electronic gaming systems that provide multiple video displays for multiple live participants at a gaming table.  The system can post virtual images of the cards in play on the participant displays and can also display virtual bets, e.g., wagering chips, on the same displays.  The real playing cards provide the look, feel, and action of playing a card game while the electronic gaming system provides elements of automation, security, and virtual display of the cards and bets.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Pecenik to include a player registration system of disclosed by Kuhn in order to provide security at the gaming table to ensure players are eligible to play the game (Kuhn, [0007]). 



Regarding Claim 15, Pecenik in view of Kuhn discloses the gaming system of claim 14, wherein the plurality of gaming stations includes at least one gaming table (Kuhn, fig. 1, Pecenik, fig. 1).  

Regarding Claim 16, Pecenik in view of Kuhn discloses the gaming system of claim 14, wherein the plurality of gaming stations includes at least one electronic gaming terminal (Pecenik, fig. 1, Kuhn, fig. 1).  

Regarding Claim 17, Pecenik in view of Kuhn discloses the gaming system of claim 14, wherein the plurality of gaming stations includes at least one slot machine (Kuhn, figs. 54, [0577]-[0578]).  

Regarding Claim 19, Pecenik in view of Kuhn discloses the method of claim 18, wherein registering for the game comprises placing the personal electronic device in proximity to a registration device at the table (Kuhn, [0631]).  



Claims 4, 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0301188 A1 to Pecenik in view of U.S. Patent Application Publication 2009/0017888 A1 to Kuhn et al. (hereinafter Kuhn) and further in view of U.S. Patent Application Publication 2020/0111279 A1 to Cleveland et al (hereinafter Cleveland).  

Regarding Claim 4, Pecenik in view of Kuhn discloses the touchless gaming system of claim 3, but fails to disclose wherein the player registration system comprises at least one near field 
In a related invention, Cleveland discloses wherein the player registration system comprises at least one near field communication (NFC) device at the table that 14communicates with the personal electronic device of each player upon placement of the personal electronic device adjacent to the NFC device ([0067], [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Pecenik and Kuhn to include NFC communication to further enhance the communication between the individual player stations and the gaming table and provide security at the gaming table (Kuhn, [0007]). 

Regarding Claim 5, Pecenik in view of Kuhn discloses the touchless gaming system of claim 1, but fails to explicitly disclose wherein the processor selectively communicates with a digital wallet of each player occupying a seat of the plurality of seats.  
In a related invention, Cleveland discloses wherein the processor selectively communicates with a digital wallet of each player occupying a seat of the plurality of seats (fig. 16, [0070], [0081]-[0082]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Pecenik and Kuhn to include a digital wallet as disclosed by Cleveland in order to allow players more flexibility in placing their wagers and other transactions at the casino while playing a game, and further enhance the security of the gaming system (Kuhn, [0007]). 


Regarding Claim 7, Pecenik in view of Kuhn discloses the touchless gaming system of claim 1, further comprising: the personal electronic device of each player occupying a seat of the plurality of seats (Pecenik, fig. 1, [0040]-[0041]). However, the combination does not explicitly disclose: 
an app executed by the player processor of the personal electronic device, the app facilitating:
communication of the player processor with the game processor; 
registration of the player for the game; deposit of funds into a digital wallet associated with the player; and 
placement of bets from the digital wallet.  
In a related invention, Cleveland discloses: 
an app executed by the player processor of the personal electronic device ([0085], [0150], [0153]), the app facilitating:
communication of the player processor with the game processor ([0121]-[0123]); 
registration of the player for the game ([0121]); 
deposit of funds into a digital wallet associated with the player ([0085], [0131]); and 
placement of bets from the digital wallet ([0085]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gaming system of Pecenik and Kuhn to include the app feature of Cleveland in order to allow players more flexibility when playing the game and also the ability to play the game remotely and in other areas of the casino.

Regarding Claim 8, Pecenik in view of Kuhn and Cleveland discloses the touchless gaming system of claim 7, wherein the app executed by the player processor also facilitates: 
entry of a play choice made by each player into the personal electronic device (Cleveland, [0121-[0124]); and 



Conclusion
Claims 1-22 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715